DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on August 4, 2022, is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4, 2022.

Priority
Examiner notes that the domestic benefit information provided by the Applicant on the Application Data Sheet (ADS) does not match USPTO records; it appears that the dates for the last two entries should also be 9/21/2017.

Status of Claims
This action is in reply to the   filed on June 21, 2022.  Claims 1-20 are Original. Claims 12-20 are currently pending but Withdrawn. Claim 1-11 are pending and have been examined. 

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
In claim 1, there should be an “and” between the two limitations of the claim (i.e., at the end of line 7). 
Claims 2-11 are also objected to for their incorporation of the above through their dependencies of claim 1.
Claims 7 and 8 should recite, “at least one of a geometric, an ornamental, an organic, or an irregular shape” in order to establish the antecedents properly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites, “wherein the second mounting surface comprises at least one of a color, decorative pattern, or photograph.” However, the Original Disclosure provides no support for the micro-suction elements comprising at least one of a color, decorative pattern, or photograph. It is the second side of the mounting unit that has a visible color, pattern, or photograph, and for examination purposes, Examiner adopts this interpretation.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the first side of the pliant layer comprises a first color visible from the first mounting surface, and the second side of the pliant layer comprises a second color visible from the second mounting surface.” Examiner cannot ascertain what the phrases “visible from the first mounting surface” and “visible from the second mounting surface” mean as the first and second mounting surfaces are an adhesive and micro-suction elements, respectively. This renders the claim indefinite. A review of the specification at ¶47 reveals that the colors are visible from the first side of the mounting unit and the second side of the mounting unit, respectively. Therefore, for examination purposes, Examiner understands this to mean that from a perspective looking at the first side of the mounting unit, the color of the first side of the pliant layer is visible and from a perspective looking at the second side of the mounting unit, the color of the second side of the pliant layer is visible.
Claim 5 recites, “wherein the first printable surface comprises a first surface of the core.” However, claim 4 (from which claim 5 depends) recites, “further comprising a first printable surface between the core and the first writing surface.” It is physically impossible for the first printable surface to be both between the core and the first writing surface AND comprise a surface of the core. For examination purposes, Examiner assumes that claim 5 depends from claim 1, NOT claim 4, and claim 5 reads, “The system of claim 1, further comprising a first printable surface, wherein the first printable surface is configured to be viewed through the first writing surface.”
The term “decorative pattern” in claims 6 and 9 is a relative term which renders these claims indefinite. The term “decorative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (must it be purely decorative?), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 7 and 8 recite “the perimeter of the first mounting unit” and “the perimeter of the writing panel.” There is insufficient antecedent basis for these terms in the claims. 
Claims 7 and 8 recite, “wherein the perimeter . . . comprises at least one of a geometric, ornamental, organic, or irregular shape.” The term “ornamental shape” in claims 7 and 8 is a subjective term which renders the claims indefinite. The term “ornamental” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (purely ornamental? Or can it have some functionality?), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, Examiner cannot ascertain the meaning of the term “organic shape” in claims 7 and 8. The specification provides no guidance (it does not differentiate between organic and irregular shapes, ¶39, ¶49), further rendering the claim indefinite.
Claims 8 and 9 are also rejected for their incorporation of the above through their dependencies of claim 7.
Claim 9 recites, “wherein the second mounting surface comprises at least one of a color, decorative pattern, or photograph.” However, the Original Disclosure provides no support for the micro-suction elements comprising at least one of a color, decorative pattern, or photograph, so Examiner cannot ascertain the intended meaning of this limitation. It is the second side of the mounting unit that has a visible color, pattern, or photograph, and for examination purposes, Examiner adopts this interpretation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over “POST-IT® Self-Stick Bulletin Board, 18 x 22-Inches, Indigo Blue,” https://www.amazon.com/Post-Self-Stick-Bulletin-22-Inches-Indigo/dp/B00006IA8W/ref=cm_cr_arp_d_product_top?ie=UTF8, October 14, 2005 (“Bulletin”) in view of U.S. Patent Pub. No. 2013/0157246, Shapiro (“Shapiro”), Korean Patent Publication KR 20-0472612 Y1 (translation), Choi et al. (“Choi”), Japanese Patent Publication JP 2003-246169, Kuwahata et al. (“Kuwahata”), and U.S. Patent No. 5,342,665 Krawitz (“Krawitz”).
Regarding claim 1 (Original), Bulletin teaches a modular system (sticky bulletin board that rearrangeably holds various media without tacks or pins, p. 1) comprising: a writing panel (e.g., a piece of paper mounted on the board, Image, p. 1) comprising: a first writing surface (front of a piece of paper is a writing surface); and a second writing surface (back of a piece of paper is a writing surface); and a first mounting unit (sticky bulletin board, Image, p. 1) comprising: a first mounting surface (COMMAND® adhesive strips, p. 1) comprising an adhesive adapted to interconnect with an existing surface (back of sticky bulletin board mounts easily with COMMAND® adhesive strips, p. 1; e.g., board mounted on wall, Image, p. 1); a second mounting surface (adhesive on front surface of bulletin board, p. 1) comprising [a second adhesive] adapted to interconnect with the first writing surface and the second writing surface (adhesive surface of bulletin board keeps documents neatly in one place without using tacks or pins, p. 1; either side of the piece of paper can be mounted to the board); and a [core] layer between the first mounting surface and the second mounting surface (thickness of the bulletin board, Image, p. 1), wherein the first mounting surface is interconnected to a first side of the [core] layer (COMMAND® adhesive strips interconnected to back surface of bulletin board, p. 1), and the second mounting surface is interconnected to a second side of the [core] layer (adhesive surface of bulletin board interconnected to front surface of bulletin board, p. 1).  
Bulletin may not explicitly teach that the first and second writing surfaces are nonporous; that the writing panel is erasable (though paper is erasable, depending on the writing implement, e.g., pencil, erasable pen, etc.); OR a core between the first writing surface and the second writing surface, wherein the first writing surface, core, and second writing surface form a unitary panel. However, Bulletin does recognize that a variety of objects can be mounted on the board (Image, p. 1), and  Shapiro teaches a display panel 12 to which dry-erasable writing boards 20 (the writing surfaces of which are erasable, ¶31, and inherently nonporous) are removably and reusably mounted (FIG. 1, ¶29, which mistakenly refers to display panel 14 instead of 12, ¶31, ¶37). Further, lightweight two-sided whiteboards with a core are known in the art as evidenced by Choi (FIGS. 1, 3, ¶1; plate 1, i.e., “core,” can be made from wood, MDF, synthetic resin, reinforced plastic, bakelite, or acrylic, ¶12). It would have been obvious to one of ordinary skill in the art before the effective filing date to mount a double-sided dry-erasable writing board with a core to the sticky bulletin board of Bulletin in order to yield the predictable results of being able to take advantage of the reusability of a whiteboard being what is mounted on the sticky bulletin board and the  extra usable writing space of the double-sided writing board by simple substitution of one known writing medium (a piece of paper) for another (double-sided erasable writing board with a core). 
Bulletin does not explicitly teach that the adhesive on the front surface of the bulletin board comprises micro-suction elements adapted to interconnect with the first writing surface and the second writing surface. However, Kuwahata teaches that a micro-suction layer is a good alternative to traditional adhesives for displaying postcards/photos because it leaves behind no residue when removed, does not damage the surface to which it is mounted, and does not stick in storage (¶2, ¶5). As such, Kuwahata teaches a postcard mount 13 with a micro-suction layer 2 thereon (FIG. 5). A second postcard mount 1 adheres to postcard mount 13 via the micro-suction layer 2 (FIG. 5, ¶20). It would have been obvious to one of ordinary skill in the art to modify Bulletin by Kuwahata and use a micro-suction layer in place of the adhesive by simple substitution of one known adhesive means for another to yield the predictable results of adhering items to the board.
Bulletin may not explicitly teach that the core of the board (i.e., material of the thickness of the board to which the adhesives are applied, p. 1) is pliant. Shapiro is also silent as to this feature. However, Krawitz teaches a bulletin board with adhesive attachment strips for repeatedly mounting and removing items such as notes, schedules, coupons, calendars, and the like (Title; col. 1, ll. 9-14). The bulletin board of Krawitz comprises a thin support 11 which is preferably slightly flexible (i.e., “pliant”) and usually constructed of chipboard, corrugated cardboard, pegboard, wood, foam plastic, plastic, etc., col. 2, ll. 62-66). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a pliant material (e.g., corrugated cardboard, foam plastic) in the bulletin board of Bulletin as a matter of design choice.
Regarding claim 2 (Original), Bulletin may not explicitly teach wherein the pliant layer comprises at least one layer of foam. However, as discussed above, the bulletin board of Krawitz comprises a thin support 11 which is preferably slightly flexible (i.e., “pliant”) and usually constructed of chipboard, corrugated cardboard, pegboard, wood, foam plastic, plastic, etc. (col. 2, ll. 62-66). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a pliant material (e.g., foam plastic) in the bulletin board of Bulletin as a matter of design choice.
Regarding claim 3 (Original), Bulletin teaches wherein the first side of the [core] layer comprises a first color (back of the bulletin board, p. 1, is either the indigo-colored material of the bulletin board or the color of some other backing material) visible from the first [side] (whatever comprises the back of the bulletin board is visible from the back of the bulletin board), and the second side of the [core] layer comprises a second color visible from the second [side] (front surface of bulletin board is indigo, p. 1, and is visible through the adhesive, i.e., from the second side, p. 1).  
Regarding claim 7 (Original), Bulletin teaches wherein the perimeter of the first mounting unit comprises at least one of a geometric (bulletin board is generally rectangular, Image, p. 1), an ornamental, an organic, or an irregular shape. It should be noted that matters of ornamentation do not impart patentability.  
Regarding claim 8 (Original), Bulletin teaches wherein the perimeter of the writing panel comprises at least one of a geometric (piece of paper of Bulletin, Image, p. 1, is rectangular), an ornamental, an organic, or an irregular shape. It should be noted that matters of ornamentation do not impart patentability.   
Regarding claim 9 (Original), Bulletin teaches wherein the second [side of the mounting unit] (the front of the bulletin board, Image, p. 1) comprises at least one of a color (indigo-colored pattern, Image, p. 1), decorative pattern (indigo-colored pattern, Image, p. 1), or photograph.  
Regarding claim 10 (Original), Bulletin may not explicitly teach wherein the second mounting surface comprises a first linear guideline on the second mounting surface. However, it should be noted that this limitation is printed matter and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (first linear guideline) and the product (mounting unit) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. Here, the first linear guideline is tantamount to instructions for using the mounting unit. Further still, even if this limitation were given patentable weight, the adhesive strips of Krawitz provide at least a first linear guideline (FIG. 8).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 11 (Original), Bulletin may not explicitly teach wherein the second mounting surface comprises a second linear guideline on the second mounting surface, and wherein the second linear guideline is perpendicular to the first linear guideline. However, it should be noted that this limitation is printed matter and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (first linear guideline) and the product (mounting unit) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. Here, the first linear guideline is tantamount to instructions for using the mounting unit. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bulletin in view of Shapiro, Choi, Kuwahata, and Krawitz as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2007/0042176, Sugibuchi (“Sugibuchi”).
Regarding claim 4 (Original), Bulletin may not explicitly teach further comprising a first printable surface between the core and the first writing surface, wherein the first printable surface is configured to be viewed through the first writing surface. However, Sugibuchi teaches that the writing sheet 10 of the invention is provided with an information recording layer 2 (i.e., the writing surface) formed on a base film 1 and that the base film 1 of the writing sheet 10 is bonded to a support 7 having a printed layer 6 thereon, via an adhesive layer 5 (¶9). In other words, Sugibuchi teaches a printable surface (printed layer 6, FIG. 1) between the core (support 7, FIG. 1) and the first writing surface (information recording layer 2, FIG. 1). Sugibuchi further teaches that the printed layer 6 is configured to be viewed through information recording layer 2 (base layer can be transparent so that printed layer can be viewed from writing surface, ¶12). It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bulletin by Sugibuchi to include a first printable surface between the core and the first writing surface, wherein the first printable surface is configured to be viewed through the first writing surface in order to yield the predictable results of providing permanent markings to guide the user in the use of the writing sheet.
NOTE: Examiner assumes that claim 5 depends from claim 1, NOT claim 4.
Regarding claim 5 (Original), Bulletin may not explicitly teach further comprising a first printable surface, wherein the first printable surface comprises a first surface of the core. However, Sugibuchi teaches this feature (a printed layer may be preformed on the support (support 7), FIG. 1, ¶23). It would have been obvious to one of ordinary skill in the art before the effective filing date to print directly onto the core instead of including an additional layer in order to yield the predictable results of conserving materials while achieving the same visual result.
Regarding claim 6 (Original), Bulletin may not explicitly teach wherein the first printable surface comprises at least one of a color, decorative pattern, or photograph. However, it should be noted that the limitation “wherein the first printable surface comprises at least one of a color, decorative pattern, or photograph” is printed matter and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (color, decorative pattern, or photograph) and the product (writing panel) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. Further, even if this limitation were given patentable weight, Sugibuchi renders it obvious (the printed layer can bear outlines of comic characters or illustrations, ¶25).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.K./Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715